CALDWELL, Circuit Judge.
This suit was commenced on the 30th of September, 1893, in the United States circuit court for the district of Colorado, in the name of Wayne MacVeagh, a citizen of Pennsylvania, as complainant, against the Denver City Water-Works Company, a corporation organized and existing under the laws of the state of Colorado; the American Water Works, a corporation duly organized and existing under the laws of New Jersey; the Central Trust Company, a corporation organized and existing under the laws of the state of New York; the Farmers’ Loan & Trust Company, a corporation organized under the laws of New York; Dennis Sullivan, and Dennis Sullivan, receiver, a citizen of the state of Colorado. The bill alleges that the complainant is the owner of 570 shares of the capital stock of the Denver Water Company, and seeks an accounting and relief to the extent of the value of the stock, for reasons which need not be stated. To this bill of complaint the defendants interposed a plea to the effect following: That the complainant was not, at the time of the institution of this suit, an owner of any of the stock of the Denver Water Company, and had no interest, legal or equitable, in any of the stock at that time or since; and that the suit was collusively brought in complainant’s name because the United Water-Works Company, a citizen of the state of New York, the owner of the stock claimed by complainant, at the time of the commence*18ment of this suit could not maintain the same in the circuit court of the United States because it was and is a citizen of the same state as some of the defendants. This plea was held to be sufficient in form and substance by this court in MacVeagh v. Waterworks Co., 29 C. C. A. 33, 85 Fed. 74. The complainant replied to the plea, and testimony was taken, and on final hearing the lower court dismissed the hill, and thereupon the complainant brought the case to this court by appeal.
The testimony of the complainant himself fnlly supports the plea, and justifies the action of the lower court in dismissing the bill. In one of his letters, Mr. MacVeagh says:
“It is impossible to answer by cable, as I do not recall tbe terms of the transfer I made tb a- gentleman of Boston of my stock in tbe Denver Water Company stock, which yon will recall I vainly strove to induce you to buy, and, failing you, tried to get Mrs. Archer, of Beading, to take it. Failing both, I sold it through, if I remember rightly, Mr. Clark, of Boot & Clark, the lawyers representing the purchaser, whose name I am unable to recall. * * * No doubt Mr. Clark will cheerfully show your counsel the transfer I executed. If it gives, or the law gives, the purchaser the right to use my name as legal plaintiff, he has such right; otherwise not, as I have no interest whatever in the stock, and have not had since the date of the transfer. And I have, of course, given no authority to Mr. Venner to use my name on any occasion.”
And in his testimony Mr. MacVeagh says:
“I can only say just what I did say in the letter, — that I had no interest in the stock whatever, but that, if counsel of the then owner of the stock needed the_ use of my name as legal plaintiff, and would protect me from any responsibility for the costs of the litigation, that I had no objection to the use of it. * * * I know nothing about the institution of this suit, except what I have stated in the letters in evidence.”
There is other testimony to the same effect. It is perfectly obvious that Mr. MacVeagh bad not, when this suit was begun, and has not now, any legal or equitable interest in the stock which is the subject-matter of tbe suit, and concerning which relief is sought; and sustains no trust relation to the legal or equitable owners of the stock which would entitle him to maintain the suit in Ms own name for their benefit. The decree of the circuit court dismissing the bill is affirmed.